Title: To James Madison from John Clough, 4 March 1808
From: Clough, John
To: Madison, James



Respected Sir
Prison Ship Point a Pitre 4th. March 1808

I pray you to excuse the Liberty which necessaty obliges me to take to lay before you my present unhappy situation.  Condemned as I conceive by an unjust Representation of the Circumstances of my Case, and unable to Comply with the decision of the Court which has found against me ten thousand Dollars besides enormous Costs & expences I have no hopes of Release from my imprisonment but from the interference and exertions of my friends and Countrymen in My behalf.
It will be sufficient to tell you Respected Sir that I was arrested here on the 7th: Novr. last by a Mr. Raphael for the Debts of a Mr. Creuzé who came clandestinely on board of my ship when I sailed from this port in August last.
I have requested my owners Mr. Daniel Beach & Mr. Elias M. Stillwell Merchants in New York where I now belong, to prefer a petition to you praying that my Government may demand me as an american.  I am well known as will be sufficiently proved to be a Native American and not without an honest Character and Reputation.
My owners & friends will Make the true representation of my Case and situation.  I have every Confidence in their friendship and exertion, and I do not for a moment doubt the willingness with which each honorable officer of my Government will intercede and lend a generous hand to release a Citizen from an irksome and distressing bondage.  My Self, My Officer and people are eleven in number I am with Consideration and Respect Your very Humb. Servt.

John Clough

